Case: 21-11016     Document: 00516447925         Page: 1     Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-11016                        August 25, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Demon Reese,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-282-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Demon Reese appeals his conviction of possession of a firearm by a
   convicted felon and the resulting 94-month, within-guidelines term of
   imprisonment. He first argues that the district court clearly erred when it
   found that he used or possessed the firearm in connection with an aggravated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11016       Document: 00516447925           Page: 2   Date Filed: 08/25/2022




                                      No. 21-11016


   assault, which resulted in the use of U.S.S.G. § 2A2.2 to calculate his base
   offense level and the assessment of a six-level, official victim enhancement
   under U.S.S.G. § 3A1.2(c)(1). He contends that, when viewed as a whole, the
   evidence shows it is implausible that he fired the gun at Officer Tristan
   Robertson.
          We review the district court’s application of the Sentencing
   Guidelines de novo and its “factual findings—along with the reasonable
   inferences drawn from those facts—for clear error.” United States
   v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). “A factual finding is not clearly
   erroneous if it is plausible in light of the record as a whole.” Id. (internal
   quotation marks omitted). This court defers “to the credibility
   determinations of the district court.” United States v. Juarez-Duarte,
   513 F.3d 204, 208 (5th Cir. 2008). In addition, “[w]here there are two
   permissible views of the evidence, the factfinder’s choice between them
   cannot be clearly erroneous.” United States v. Harris, 740 F.3d 956, 967 (5th
   Cir. 2014) (internal quotation marks omitted).
          In light of the record viewed in its entirety, and affording deference to
   the district court’s credibility determinations as to Officer Robertson, the
   finding that Reese pointed his gun and fired at the officer is plausible. See
   Alcantar, 733 F.3d at 146. Officer Robertson stated multiple times throughout
   the sentencing hearing that he saw Reese point the firearm at him and fire the
   weapon. Likewise, Officer Robertson’s affidavits concerning the incident
   both state that Reese pointed a handgun at the officer and fired. Furthermore,
   the firearms analysis report confirmed that Reese’s firearm was mechanically
   functional and would not fire without the trigger being pulled. Accordingly,
   the district court did not clearly err. See id.
          Reese contends for the first time on appeal that 18 U.S.C. § 922(g) is
   an unconstitutional exercise of power under the Commerce Clause and,




                                            2
Case: 21-11016     Document: 00516447925          Page: 3   Date Filed: 08/25/2022




                                   No. 21-11016


   alternatively, that it should be construed to require either recent movement
   of a firearm across state lines or movement in commerce as a consequence of
   the defendant’s conduct. As Reese concedes, however, his arguments are
   foreclosed. See Alcantar, 733 F.3d at 145–46; see also United States v.
   Perryman, 965 F.3d 424, 426 (5th Cir. 2020).
         The judgment of the district court is accordingly AFFIRMED.




                                        3